In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-20-00102-CR
       ___________________________

      JORDAN AWADALLA, Appellant

                        V.

            THE STATE OF TEXAS


    On Appeal from the 89th District Court
          Wichita County, Texas
         Trial Court No. 59,400-C


Before Wallach, J.; Sudderth, C.J.; and Gabriel, J.
      Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Appellant Jordan Awadalla’s jury trial for sexual assault of a child younger than

seventeen years old is pending. On November 7, 2019, the trial court allowed former

defense counsel to withdraw with Appellant’s agreement and appointed current

defense counsel. Approximately two months later, Appellant filed a pro se “Motion to

Dismiss Due to Ineffective Assistance of Counsel and/or Constructive Denial of

Counsel.” On July 20, 2020, Appellant filed a notice of appeal in this court, seeking to

appeal the trial court’s alleged June 25, 2020 ruling on his motion to dismiss the case.

No written order denying that motion is before us.

      We notified Appellant of our concern that we lack jurisdiction over the appeal

because the trial court had not entered an appealable order. We stated that unless

Appellant or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal, the appeal could be dismissed for want of

jurisdiction. See Tex. R. App. P. 44.3. Appellant filed a response, but it does not show

grounds for continuing the appeal.

      Even if the trial court had denied Appellant’s motion in a written order, 1 we

would have no jurisdiction over this interlocutory appeal. In a criminal case, we

generally have jurisdiction only when the trial court has signed a judgment of


      Oral rulings are not appealable orders. State v. Sanavongxay, 407 S.W.3d 252,
      1

258–59 (Tex. Crim. App. 2012); Ex parte Wiley, 949 S.W.2d 3, 4 (Tex. App.—Fort
Worth 1996, no pet.).


                                           2
conviction. McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no

pet.). Appellate courts lack jurisdiction to review interlocutory orders absent express

statutory authorization. Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). No

statute authorizes an interlocutory appeal from a motion to dismiss. Wiley, 949 S.W.2d

at 4; see also Dinwoodie v. State, No. 11-20-00015-CR, 2020 WL 976932, at *1 (Tex.

App.—Eastland Feb. 28, 2020, no pet.) (per curiam) (mem. op., not designated for

publication).

      Accordingly, we dismiss this appeal for want of jurisdiction.



                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 8, 2020




                                          3